Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alan Lightfoot on 8/9/2021.

The application has been amended as follows: 
Lines 20-22 of claim 1 currently reads “the fore fan is at least partially vertically bounded from above by the top side tail and the fore fan is at least partially bounded from below by the bottom side tail”, this has been amended to “the plurality of fore fans are at least partially vertically bounded from above by the top side tail and the plurality of fore fans are at least partially bounded from below by the bottom side tail”.
Lines 18-20 of claim 15 currently reads “the fore fan is at least partially vertically bounded from above by the top side tail and the fore fan is at least partially bounded from below by the bottom side tail”, this has been amended to “the plurality of fore fans are at least partially vertically bounded from above by the top side tail and the plurality of fore fans are at least partially bounded from below by the bottom side tail”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, and 15 are allowable because the prior art of record fail to teach an aircraft comprising a rear support extending longitudinally from the fuselage and the rear support supporting both a top side tail and a bottom side tail that extend laterally from the rear support and wherein when the aircraft is viewed orthographically from a front of the aircraft, the fore fan is at least partially vertically bounded from above by the top side tail and the fore fan is at least partially vertically bounded from below by the bottom side tail, without obscuring view of any portion of either of the top side tail and bottom side tail.
The best prior art of record is Magre (PGPub #2005/0133662) which does teach an aircraft comprising a rear support extending longitudinally from the fuselage and the rear support supporting a top side tail, but Magre does not teach a bottom side tail that extend laterally from the rear support and wherein when the aircraft is viewed orthographically from a front of the aircraft, the fore fan is at least partially vertically bounded from above by the top side tail and the fore fan is at least partially vertically bounded from below by the bottom side tail, without obscuring view of any portion of either of the top side tail and bottom side tail.
Another prior art of record is Garreau (US #9,499,266) which does teach an aircraft comprising a rear support extending longitudinally from the fuselage and the rear support supporting a top side tail that extend laterally from the rear support, and a bottom side tail that extend laterally and wherein when the aircraft is viewed orthographically from a front of the aircraft, the fore fan is at least partially vertically bounded from above by the top side tail and the fore fan is at least partially vertically bounded from below by the bottom side tail. But Garreau does not teach that the bottom side tail is attached to and extends from the rear support, that the fore fans are placed without obscuring view of any portion of either of the top side tail and bottom side tail.  
Another prior art of record is Varigas (PGPub #2020/0156780) which does teach an aircraft comprising a rear support extending longitudinally from the fuselage and the rear support supporting a top side tail that extend laterally from the rear support and wherein when the aircraft is viewed orthographically from a front of the aircraft, the fore fan is at least partially vertically bounded from above by the top side tail, without obscuring view of any portion of the top side tail. But Varigas does not teach a bottom side tail, and the fore fan is at least partially vertically bounded from below by the bottom side tail, without obscuring view of any portion of the bottom side tail.
Another prior art of record is Oliveira (PGPub #2020/069582) which does teach an aircraft comprising a rear support extending longitudinally from the fuselage and the rear support supporting a top side tail that extend laterally from the rear support and wherein when the aircraft is viewed orthographically from a front of the aircraft, the fore fan is at least partially vertically bounded from above by the top side tail, without obscuring view of any portion of the top side tail. But Oliveira does not teach a bottom side tail, and the fore fan is at least partially vertically bounded from below by the bottom side tail, without obscuring view of any portion of the bottom side tail.
None of the prior arts of record teach an aircraft that have a bottom side tail extending laterally from the rear support which vertically bounds the fore fans from below without having the fore fans obscuring any portion of the bottom side tail, and it would not have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the bottom side tail that vertically bounds and is unobscured by the fore fans because there is no obvious motivation to make these motivations without the use of hindsight reconstruction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083.  The examiner can normally be reached on Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647